16-12220-smb         Doc 1126        Filed 10/24/19 Entered 10/24/19 11:17:37                     Main Document
                                                  Pg 1 of 2


 Robert J. Feinstein
 Bradford J. Sandler
 Steven W. Golden
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 rfeinstein@pszjlaw.com
 bsandler@pszjlaw.com
 sgolden@pszjlaw.com

 Counsel for the GUC Trustee of
 the GUC Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                Chapter 11
                                                                :
 INTERNATIONAL SHIPHOLDING                                      :                Case No. 16-12220 (SMB)
 CORPORATION., et al.,           1                              :
                                                                :                Jointly Administered
                                                                :
                   Reorganized Debtors.                         :
 ---------------------------------------------------------------x

                             NOTICE OF CONTINUANCE OF HEARING

          PLEASE TAKE NOTICE that, on November 28, 2018, Robert N. Michaelson (the

 “GUC Trustee”), in his capacity as trustee of the International Shipholding GUC Trust (the

 “GUC Trust”), filed the Motion of the GUC Trustee to Enforce the Plan and Confirmation Order

 With Respect to the Reorganized Debtors’ Responsibility to Defend Asbestos Claims, Relieving




 1 The Reorganized Debtors in these cases, along with the last four digits of each Reorganized Debtor’s federal tax
 identification number, are: International Shipholding Corporation (9662); Enterprise Ship Co. (9059); Sulphur
 Carriers, Inc. (8965); Central Gulf Lines, Inc. (8979); Coastal Carriers, Inc. (6278); Waterman Steamship Corporation
 (0640); N.W. Johnsen & Co., Inc. (8006); LMS Shipmanagement, Inc. (0660); U.S. United Ocean Services, LLC
 (1160); Mary Ann Hudson, LLC (8478); Sheila McDevitt, LLC (8380); Tower LLC (6755); Frascati Shops, Inc.
 (7875); Gulf South Shipping PTE LTD (8628); LCI Shipholdings, Inc. (8094); and Marco Shipping Company PTE
 LTD (4570). The service address for each of the above Reorganized Debtors is 2200 Eller Drive, P.O. Box 13038,
 Fort Lauderdale, FL 33316.


 DOCS_SF:99453.6
16-12220-smb         Doc 1126        Filed 10/24/19 Entered 10/24/19 11:17:37                     Main Document
                                                  Pg 2 of 2


 Stay and Injunction, and Approving the GUC Trustee’s Right Not to Defend Asbestos Claims

 [Docket No. 1047] (the “Motion”)2

          PLEASE TAKE FURTHER NOTICE that, a hearing (the “Hearing”) on the Motion,

 which was originally scheduled for January 29, 2019 at 10:00 a.m. (ET), and adjourned most

 recently to October 29, 2019 at 10:00 a.m. (ET) has been adjourned to December 5, 2019 at

 10:00 a.m. (ET). The Hearing will be held before the Honorable Stuart M. Bernstein, United

 States Bankruptcy Judge, at the United States Bankruptcy Court of the Southern District of New

 York, Alexander Hamilton Custom House, One Bowling Green, New York, New York 10004.

 Dated: October 24, 2019
        New York, New York                       PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Steven W. Golden
                                                 Robert J. Feinstein
                                                 Bradford J. Sandler
                                                 Steven W. Golden
                                                 780 Third Avenue, 34th Floor
                                                 New York, NY 10017
                                                 Telephone: (212) 561-7700
                                                 Facsimile: (212) 561-7777
                                                 Email: rfeinstein@pszjlaw.com
                                                          bsandler@pszjlaw.com
                                                          sgolden@pszjlaw.com
                                                 Counsel for the GUC Trustee of the GUC Trust




 2Capitalized termed used but not otherwise defined herein shall have the meanings ascribed to such terms in the fifth
 Omnibus Objection.


 DOCS_SF:99453.6
